Citation Nr: 1445579	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  11-22 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, claimed as due to Agent Orange exposure.

2.  Entitlement to service connection for bone loss, including as secondary to diabetes mellitus.  

3.  Entitlement to service connection for vision loss, including as secondary to diabetes mellitus.  

4.  Entitlement to service connection for erectile dysfunction, including as secondary to diabetes mellitus.  

5.  Entitlement to service connection for memory loss, including as secondary to diabetes mellitus.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to October 1962, March 1964 to April 1968 and January 1972 to January 1976.  He also had subsequent reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In pertinent part, The RO denied claims for diabetes mellitus, memory loss, bone loss, erectile dysfunction and vision loss.  In May 2010, the RO again denied the above claims.

In April 2013, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  

In April 2013, the Veteran submitted additional evidence and argument in support of his claims on appeal.  This evidence was accompanied by a waiver of initial RO consideration.  As to medical evidence received by the Board, from the Veteran in February 2014, the Board finds that the March 2008 private medical record is duplicative of evidence that had previously been considered by the RO.  As such, there is no prejudice in the Board reviewing this evidence in the first instance.  See 38 C.F.R. § 20.1304.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in such files reveals that some of the evidence is relevant to the current claim and was unconsidered by the AOJ.  However, as the Board is remanding these matters for further development, the Veteran is not prejudiced by its consideration of that evidence.

The Board notes that in a January 2014 rating decision, the RO granted service connection for posttraumatic stress disorder (PTSD) and degenerative disc disease of the thoracic spine.  In a June 2014 rating decision, the RO also granted a total disability rating based on individual unemployability (TDIU).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he was exposed to Agent Orange during the Veteran era, from flying missions to Vietnam, from where he was stationed in Thailand.  He further contends that he currently has diabetes mellitus due to such exposure and disorders including bone loss, loss of vision, erectile dysfunction and dementia secondary to his diabetes mellitus.  As such, those issues are inextricably intertwined with the one for diabetes mellitus.  

In a December 2009 statement, the Veteran provided evidence to support his contention of when he flew into Vietnam, Laos and Cambodia from his base in Thailand.  Specifically, he reported that he would fly support missions with the SCATBACK unit, wherein he would fly in supplies for the United States embassies in the area, including in Vietnam.  He also reported that he would fly officials from the surrounding areas to Thailand.  In his July 2010 notice of disagreement, he further reported that as part of his duties with SCATBACK, he would have to fly between countries in a C-47, and that type of aircraft would have to be re-fueled in Vietnam.  He indicated that there may be fueling receipts and log books that could verify his reports.  During his April 2013 Board hearing, he also indicated that his payment information from that time may be able to verify his claims.  Additionally, the Board notes that as the Veteran served in Thailand, consideration of whether such service would be consistent with Agent Orange exposure is also needed.  The Board finds that further development is necessary to determine if Agent Orange exposure verification is possible.  

The Board also notes that the Veteran receives VA treatment, including from the Central Arkansas Health System (only one April 2013 VA medical record is currently associated) and the Muskogee VA Medical Center (the most recent record associated is from April 2003).  Any unassociated VA medical records should also be obtained for consideration in the appeal.

Accordingly, the case is REMANDED for the following actions:

1. The AOJ/AMC should obtain any unassociated VA treatment records, including from the Central Arkansas Health System and the Muskogee VA Medical Center.  All attempts should be made to obtain such records, consistent with 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The AOJ/AMC should review the Veteran's statements, briefly summarized above, and take reasonable efforts to attempt to verify the Veteran's reported service in Vietnam.  

To this end, the AOJ/AMC should:

(a) contact the Defense Finance and Accounting Service (DFAS), or any other appropriate entity to obtain the Veteran's pay records for July, August, September, and November of 1973.  The Veteran contends that such records would show per diem payments for travel to Vietnam.  The Veteran also indicated that his Aircraft Tail numbers were 325, 272, 717, and 697.  (See VA Form 21-4138 dated in August 2011);  

(b) attempt to obtain, to the extent possible, fueling receipts and log books (showing stop overs in Vietnam) that the Veteran has claimed would support his contentions;   

(c) consider the Veteran's contentions as to his duties and how they would require him to fly into and re-fuel in Vietnam; and 

(d) determine whether the Veteran's service in Thailand is of the type that would have exposed him to Agent Orange.

3.  Following completion of the above, the AOJ/AMC should complete any further development it deems warranted, to possibly include obtaining an appropriate VA examination(s) relevant to each claim.  

4.  When the development requested has been completed, the case should again be reviewed by the AOJ/AMC on the basis of the additional evidence - to specifically include all evidence added to the claims file since the August 2011 statement of the case.   If the benefits sought are not granted, the AOJ/AMC should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



